      Case 3:20-cv-00176-DPM-JTK Document 67 Filed 05/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CHRISTOPHER EVERETT,                                                                 PLAINTIFF
ADC #152664

v.                                  3:20CV00176-DPM-JTK

CANTRALL, et al.                                                                 DEFENDANTS

                                             ORDER

       Defendants Jeremy Cottrel, Nurzuhal Faust, and Justin Peter, through their attorney,

answered and supplied their correct names (Doc. No. 23). The Clerk is directed to change the style

of the case to reflect the Defendants’ correct names.

       IT IS SO ORDERED this 13th day of May, 2021.




                                                        ____________________________________
                                                        JEROME T. KEARNEY
                                                        UNITED STATES MAGISTRATE JUDGE
